KOGAN, Justice,
specially concurring.
I agree that mandamus cannot lie to compel the Governor to take discretionary actions, nor can it lie in the absence of a clear and preexisting legal right, which is absent here. See Florida League of Cities v. Smith, 607 So.2d 397 (Fla.1992). However, I would dismiss this petition without prejudice for the parties to litigate these same issues in a proper lawsuit under the principles announced in my dissent in State v. Florida Police Benevolent Association, Inc., 613 So.2d 415 (Fla.1992) (Kogan, J., dissenting).
I reiterate my belief that the majority in Police Benevolent has eviscerated the collective bargaining guarantee of article I, section 6, Florida Constitution, as it affects public employees. This has stripped every public employee in this state of any meaningful right to bargain collectively.
BARKETT, C.J., and SHAW, J., concur.